                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

CARL BARTHOLE,

               Plaintiff,

v.                                                Case No.: 2:19-cv-36-FtM-38MRM

PINNACLE RECOVERY, INC. and
LEHIGH RESORT CLUB
CONDOMINIUM ASSOCIATION,
INC.,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is a sua sponte review of the file. On October 1, 2019, the Court

ordered Plaintiff Carl Barthole to show cause on or before October 9, 2019, why this case

should not be dismissed against Defendant Lehigh Resort Club Condominium

Association, Inc. for failure to serve and prosecute. (Doc. 24). The Court warned

Barthole, who is represented by an attorney, that failure to respond will result in the

dismissal of Lehigh Resort without further notice. The deadline came and went without

word from Barthole. So the Court dismisses this case as against Lehigh Resort. See

Local Rule 3.10.



1
 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
      Accordingly, it is now

      ORDERED:

      1. The case is DISMISSED against Defendant Lehigh Resort Club Condominium

          Association, Inc. for Plaintiff’s failure to effect service and failure to prosecute.

      2. The Clerk is DIRECTED to terminate Defendant Lehigh Resort as a party.

      DONE and ORDERED in Fort Myers, Florida this 16th day of October, 2019.




Copies: All Parties of Record




                                              2
